Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 17 March 1805
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



Dear Madam
Washington City March 17 1805

We have been under the necessity of delaying our journey a few days on account of the marriage of Harriet which took place on thursday evening at eight o’clock since which I have been so much engaged with company and preparations for my departure It has not been in my power to write you untill this morning—We propose leaving this place on Tuesday morning and shall probably reach Quincy in about a fortnight Caroline will not return with me she being engaged to pass the Summer with Mrs. Harper at Baltimore I shall therefore take Eliza on with who has been in a very delicate state of health and to whom it is thought the journey and change of air will prove very servicable I thank you for your invitation and with pleasure accept it George has an unpleasant breaking out round his mouth and I do not think he is quite well otherwise. John is just recovering from his innoculation for the Kine Pox al his arm is still very sore—
We were sorry to learn by your last letter that Louisa still continued so unwell I hope with you that the spring and mild weather will entirely restore her pray remember me to her affectionately—
Adieu my dear Madam pray make our best respects acceptable to all our friends and believe me your very affectionate
L. C. Adams